IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COM. OF PENNSYLVANIA,                       : No. 134 MM 2016
                                            :
                    Respondent              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
STEVEN J. GUZIEWICZ,                        :
                                            :
                    Petitioner              :


                                       ORDER


PER CURIAM
      AND NOW, this 30th day of September, 2016, Petitioner’s Emergency Petition for

Extraordinary Jurisdiction and Application for Leave to File Reply are DENIED.